DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Claims 1, 2, 4-17, 19-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to Bai et al. (US 2019/0312708 A1) (herein after Bai). 

Regarding claim 11, Bai discloses a method, comprising: receiving, by a processor of an apparatus, from a wireless network a modulation coding scheme (MCS) index indicating physical resource block (PRB) scaling for a modulation order; and determining, by the processor, a transport block size (TBS) by choosing a first TBS index corresponding to the MCS index among a plurality of MCS indices for the modulation order, wherein the TBS is determined by utilizinq a lookup table based on a plurality of parameters as TBS = Lookup Table (N {PRB}, a layer number from DCI, QAM), and wherein: N {PRB} denotes a number of PRBs, DCI denotes downlink control information, and QAM denotes a quadrature amplitude modulation [¶0126, ¶0129-0132].

Regarding claim 12, Bai discloses the method of Claim 11, wherein the determining of the TBS comprises choosing the first TBS index from a lowest first TBS index of a same modulation order with PRB scaling and an equal TBS index step [¶0122, ¶0015].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, and 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2019/0312708 A1) (herein after Bai) in view of US Publication to Davydov et al (US 2019/0230699 A1) (herein after Davydov).



Regarding claim 1, Bai discloses a method, comprising: 
receiving, by a processor of an apparatus [¶0161; fig. 6], radio resource control (RRC) signaling from a wireless network indicating a physical resource block (PRB) scaling factor [Abstract ¶0206]; 
receiving, by the processor, a downlink control command from the wireless network indicating whether PRB scaling is enabled or disabled [¶0150, 0157, 0173, 0176 – indication alternate MCS table, or indication that a scaling factor is included]; 
determining, by the processor, a transport block size (TBS) based on the PRB scaling factor and a scheduled physical downlink shared channel (PDSCH) PRB number indicated in the downlink control command responsive to the PRB scaling being enabled [¶0130, ¶0138 and ¶0143]; and receiving, by the processor, a PDSCH according to a result of the determining of the TBS [¶0145; ¶0218]. 
Bai may not disclose the downlink control command indicates that the PRB scaling is enabled or disabled based on modulation coding scheme (MCS) index in a range of 42-58. 
In the same field of endeavor, Davydov discloses a similar scaling parameter to Bai may be used if a modulation coding scheme (MCS) index of the PDSCH is greater than or equal to 44 and is less than or equal to 58 [¶0091]. An artisan may consider different values based on application [¶0100], for instance based on values included in altmcs table. Adapting the range 42-58 would work equally with predictable outcome. It would have been obvious to adopt Bai to systems based on configured altmcs-table values in the same manner in order to increase adaptability. 


Regarding claim 2, Bai and Davydov anticipated the method of claim 1, wherein the receiving of the downlink control command from the wireless network comprises receiving a one-bit field in downlink control information (DCI) from the wireless network [Bai ¶0016]. 

Regarding claim 4, Bai and Davydov discloses method of claim 1, wherein the PRB scaling factor is calculated based on control signaling overhead in a subframe [Davydov ¶0113-0118]. 

Regarding claim 5, Bai and Davydov discloses method of claim 1, wherein the PRB scaling factor is calculated based on one or more predefined rules [Davydov ¶0113-0123]. 

Regarding claim 6, Bai and Davydov discloses method of claim 1, wherein the PRB scaling factor is calculated based on a type of communication indicated by a radio network temporary identifier (RNTI) type [Davydov ¶0075, ¶0118]. 

Regarding claim 7, Bai and Davydov discloses method of claim 1, wherein the PRB scaling factor is calculated based on a combination of control signaling overhead in a subframe, one or more predefined rules, and a type of communication indicated by a radio network temporary identifier (RNTI) type [Davydov ¶0075, ¶0118]. 
Regarding claim 8, Bai and Davydov discloses: determining the TBS based on the scheduled PDSCH PRB number response to the PRB scaling being disabled;
receiving, via the transceiver, retransmission of data packets from the wireless network responsive to the PRB scaling being disabled [Davydov ¶0059, ¶0086-0087, ¶0106; Note that the limitations are claimed alternatively]. 

Regarding claim 9, Bai and Davydov discloses method of claim 1, further comprising: applying, by the processor, the PRB scaling responsive to the PRB scaling being enabled by the downlink control command, wherein the PRB scaling applied by the processor is based on a calculation similar to that of a PRB scaling applied by the wireless network [Bai ¶0218]. 

Regarding claim 10, Bai and Davydov discloses method of claim 1, further comprising: decoding, by the processor, the PDSCH [Bai ¶0098 and ¶0218]. 

Regarding claim 16, Bai discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a wireless network [¶0161; fig. 6]; and a processor coupled to the transceiver such that, during operation, the processor performs operations comprising: receiving, via the transceiver, radio resource control (RRC) signaling from the wireless network indicating a physical resource block (PRB) scaling factor [Abstract ¶0206]; receiving, via the transceiver, a downlink control command from the wireless network indicating whether PRB scaling is enabled or disabled [¶0150, 0157, 0173, 0176 – indication alternate MCS table, or indication that a scaling factor is included]; determining a transport block size (TBS) based on the PRB scaling factor and a scheduled physical downlink shared channel (PDSCH) PRB number indicated in the downlink control command responsive to the PRB scaling being enabled [¶0130, ¶0138 and ¶0143]; and receiving, via the transceiver, a PDSCH according to a result of the determining of the TBS [¶0145; ¶0218], wherein the TBS is determined by utilizinq a lookup table based on a plurality of parameters as TBS = Lookup Table (N {PRB}, a layer number from DCI, QAM), and wherein: N {PRB} denotes a number of PRBs, DCI denotes downlink control information, and QAM denotes a quadrature amplitude modulation [¶0126, ¶0129-0132].
Bai may not disclose the downlink control command indicates that the PRB scaling is enabled or disabled based on modulation coding scheme (MCS) index in a range of 42-58. 
In the same field of endeavor, Davydov discloses a similar scaling parameter to Bai may be used if a modulation coding scheme (MCS) index of the PDSCH is greater than or equal to 44 and is less than or equal to 58 [¶0091]. An artisan may consider different values based on application [¶0100], for instance based on values included in altmcs table. Adapting the range 42-58 would work equally with predictable outcome. It would have been obvious to adopt Bai to systems based on configured altmcs-table values in the same manner in order to increase adaptability.

Regarding claim 17, Bai and Davydov discloses apparatus of claim 16, wherein, in receiving the downlink control command from the wireless network, the processor [Davydov ¶0075, ¶0118, ¶0125]. 


Regarding claim 19, Bai and Davydov discloses apparatus of claim 16, wherein the PRB scaling factor is calculated based on control signaling overhead in a subframe, one or more predefined rules, and a type of communication indicated by a radio network temporary identifier (RNTI) type, or a combination thereof [Davydov ¶0113-0123; see also ¶0075 and ¶0118]. 

Regarding claim 20, Bai and Davydov discloses the apparatus of claim 16, wherein, during operation, the processor further performs operations comprising one or more of: 
determining the TBS based on the scheduled PDSCH PRB number response to the PRB scaling being disabled;
receiving, via the transceiver, retransmission of data packets from the wireless network responsive to the PRB scaling being disabled; 
applying the PRB scaling responsive to the PRB scaling being enabled; and decoding the PDSCH, wherein the PRB scaling applied by the processor is based on a calculation similar to that of a PRB scaling applied by the wireless network [Davydov ¶0059, ¶0086-0087, ¶0106; Note that the limitations are claimed alternatively].

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claims 11-12 above, and further in view of US Publication to Zhang et al. (US 2019/0109676 A1) (herein after Zhang). 

Regarding claim 13, Bai anticipates the method of Claim 11 wherein choosing the first TBS index from a TBS index of a same modulation order with PRB scaling and any TBS index step [¶0122, ¶0015].
Bai may not disclose the TBS index with PRB scaling is rounded to a nearest TBS index. Selection based on rounding to a nearest available entry may flow naturally [Zhang ¶0104]. Improved techniques for determination and indication of the alternative MCSs (e.g., MCS values not included in a default table) may thus be performed (¶0004). It would have been obvious, at the time of the application, to enable Bai to select TBS index with PRB scaling rounded to a nearest TBS index.

Regarding claim 14, Bai and Zhang discloses the method of Claim 11, wherein for each modulation order with PRB scaling of a plurality of modulation orders with PRB scaling, a respective TBS index is proportional to a TBS index of a same modulation order without PRB scaling [Bai ¶0125].

Regarding claim 15, Bai and Zhang disclose the method of Claim 11, wherein for each MCS index with PRB scaling of a plurality of MCS indices with PRB scaling, a combination of modulation orders and TBS index form a subset of MCS indices without PRB scaling [Bai ¶0005].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476